Filed 3/3/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 48







Jason James Vogt, 		Plaintiff and Appellant



v.



State of North Dakota, 		Defendant and Appellee







No. 20150279







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable John Charles Irby, Judge.



AFFIRMED.



Per Curiam.



David N. Ogren, Grand Forks Public Defender Office, 405 Bruce Ave., Ste. 101, Grand Forks, ND 58201, for plaintiff and appellant.



Tristan J. Van de Streek, Cass County Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for defendant and appellee.

Vogt v. State

No. 20150279



Per Curiam.

[¶1]	Jason Vogt appeals from a district court’s order denying his application for post-conviction relief.  In 2015, Vogt pled guilty to one count of gross sexual imposition, a class A felony.  Vogt applied for post-conviction relief claiming ineffective assistance of counsel and seeking to withdraw his guilty plea.  After an evidentiary hearing, the district court denied his application.  Vogt appealed, arguing the district court erred because his attorney’s conduct fell below an objective standard of reasonableness and he was prejudiced, among other things, by his trial counsel’s failure to (1) investigate the credibility of the two victims; and (2) advise him of the effect two victims would have on his risk assessment.  We conclude the district court’s findings of fact are not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	The judgment incorrectly designates, at paragraph four, the Honorable Norman John C. Irby.  We remand for the district court to correct the judgment to accurately reflect the Honorable John C. Irby.

[¶3]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Carol Ronning Kapsner

Dale V. Sandstrom